The judgment is inconsistent and imperfect in purporting to be a final judgment for permanent alimony and providing for a reference to determine the amount of alimony. The judgment should either have concluded with the award without any reference, or there should have been no final judgment, but only an interim order of reference. It is not clear that a reference is necessary or that the court thought a reference was necessary. The judgment appealed from is unanimously vacated and the matter remitted to Special Term to take such further proof as the court may deem required or to direct a reference for such purpose and to enter judgment when the taking of proof is complete and a final award is made. Any reference, if required, should be to an Official Referee. Settle order on notice. Concur — Peck, P. J., Breitel, Bastow and Rabin, JJ.